AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ONJULY 19, 2012 1933 ActNo. 333-74ctNo. 811-09253 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No.249 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No.250 [X] WELLS FARGO FUNDSTRUST (Exact Name of Registrant as Specified in Charter) 525 MarketStreet San Francisco,California 94105 (Address of Principal Executive Offices) (800) 222-8222 (Registrant's Telephone Number) C. David Messman Wells Fargo Funds Management, LLC 525 Market Street, 12th Floor San Francisco, California 94105 (Name and Address of Agent for Service) With a copy to: Marco E. Adelfio, Esq. Goodwin Procter LLP 901 New York Avenue, N.W. Washington, D.C. 20001 It is proposed that this filing will become effective: (check appropriate box) X immediately upon filing pursuant to paragraph (b) on [date] pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(i) on [date] pursuant to paragraph (a)(i) 75 days after filing pursuant to paragraph (a)(ii) on [date] pursuant to paragraph (a)(ii) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement on Form N-1A, pursuant to Rule 485(b) under the Securities Act of 1933, and has duly caused this Amendment to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized in the City of San Francisco, State of California on the19th day of July, 2012. WELLS FARGO FUNDS TRUST By: /s/ C. David Messman C. David Messman Secretary Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No.249 to its Registration Statement on Form N-1A has been signed below by the following persons in the capacities and on the date indicated: /s/ Peter G. Gordon Peter G. Gordon* Trustee /s/ Isaiah Harris, Jr.
